LATTIMORE, Judge.
Conviction for burglary; punishment, three years in the penitentiary.
The record is here without statement of facts or bills of exception. There are a number of exceptions to the court’s charge, which cannot be appraised in the absence of a statement of facts. Appellant asked four special charges which were refused, but none of which present error that can be detected in the absence of a statement of facts. Other matters of procedure appear regular.
The judgment will be affirmed.